UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1164



SYED H. (NAYYAR) ZAIDI,

                                            Plaintiff - Appellant,

          versus


MARK T. CROSSLAND, P.C.; GORDON P. PEYTON,
Esquire,

                                           Defendants - Appellees.



                             No. 04-1219



SYED H. (NAYYAR) ZAIDI,

                                             Plaintiff - Appellee,

          versus


GORDON P. PEYTON, Esquire,

                                            Defendant - Appellant,

          and


MARK T. CROSSLAND, P.C.,

                                                        Defendant.
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-03-1186-A)


Submitted:   June 25, 2004                Decided:   July 29, 2004


Before WILKINSON and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 04-1164, dismissed in part, affirmed in part and No. 04-1219,
dismissed by unpublished per curiam opinion.


Syed H. (Nayyar) Zaidi, Appellant/Cross-appellee Pro Se. Daniel
Sean Schumack, SCHUMACK RYALS, P.L.L.C., Fairfax, Virginia, for
Appellee Crossland.   Robert Emery Draim, David Drake Hudgins,
HUDGINS LAW FIRM, Alexandria, Virginia, for Appellee/Cross-
appellant Peyton.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In No. 04-1164, Syed H. Zaidi seeks to appeal from the

district court’s orders of November 7, 2003, December 15, 2003, and

December 31, 2003, denying relief and reconsideration on Zaidi’s

civil action against Mark Thomas Crossland, P.C., and Gordon P.

Peyton, Esq. In No. 04-1219, Peyton cross-appeals, challenging the

district court’s order of November 7, 2003, as clarified by its

order of December 15, 2003, insofar as the district court denied

Peyton’s Fed. R. Civ. P. 11 motion for sanctions.     Additionally,

Peyton asserts Zaidi’s appeal is frivolous, and moves for this

Court to impose damages and costs on Zaidi under Fed. R. App. P.

38.

            In No. 04-1164, we dispose of Zaidi’s appeal as follows.

As to Zaidi’s appeal from the district court’s orders of November

7, 2003, and December 15, 2003, we dismiss Zaidi’s appeal as

untimely.    In a civil case against a non-federal party, litigants

are accorded thirty days after the district court’s entry of a

final judgment or order to note an appeal, Fed. R. App. P. 4(a)(1),

unless the district court extends the appeal period, Fed. R. App.

P. 4(a)(5), or reopens the appeal period.   Fed. R. App. P. 4(a)(6).

The appeal period is mandatory and jurisdictional.       Browder v.

Director, Dep’t of Corr., 434 U.S. 257, 267 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).    Expiration of the

time limits deprives the court of jurisdiction over the case.


                                - 3 -
Hensley v. Chesapeake & O. Ry. Co., 651 F.2d 226, 228 (4th Cir.

1981).   Zaidi’s January 30, 2004, notice of appeal is untimely as

to the district court’s orders of November 7, 2003, and December

15, 2003. Accordingly, we dismiss Zaidi’s appeal from these orders

as untimely.   As to Zaidi’s appeal from the district court’s order

of December 31, 2003, denying reconsideration, we have reviewed the

record and find no reversible error, and we therefore affirm the

district court’s order.   See Zaidi v. Crossland, No. CA-03-1186-A

(E.D. Va. Dec. 31, 2003).

          In No. 04-1219, we dispose of Peyton’s cross-appeal and

motion as follows.   As to Peyton’s cross-appeal from the district

court’s order of November 7, 2003, as clarified by its order of

December 15, 2003, we dismiss Peyton’s cross-appeal as untimely.

Insofar as Zaidi’s January 30, 2004, notice of appeal is untimely

as to the district court’s orders of November 7, 2003, and December

15, 2003, Peyton’s February 13, 2004, notice of appeal, though

filed within fourteen days of Zaidi’s January 30, 2004, notice of

appeal, is also untimely as to the district court’s orders of

November 7, 2003, and December 15, 2003.   Fed. R. App. P. 4(a)(3).

We deny Peyton’s motion for this Court to impose damages and costs

on Zaidi under Fed. R. App. P. 38.




                               - 4 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                 No. 04-1164: DISMISSED IN PART; AFFIRMED IN PART

                                          No. 04-1219:   DISMISSED




                              - 5 -